Citation Nr: 1520683	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  10-36 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a lung/respiratory disability.

2.  Entitlement to service connection for allergies.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In November 2010, the Veteran testified at an RO hearing.  A transcript of the proceeding is included in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claims.

The Veteran contends that he developed an illness during the summer of 1969 while stationed in Vietnam that consisted of sinus problems, chronic cough and fatigue.  (The Veteran served in Vietnam from October 1968 to October 1969.)  He stated the illness lasted for two to three months.  He further stated he saw a medic who prescribed an inhaler to help clear the cough, but there was no additional testing.  The Veteran's service treatment records (STRs) include a January 1969 record in which he was noted to have a congested chest.  In the Veteran's October 1969 Report of Medical History, he reported having a history of sinusitis and chronic cough.  The Veteran wrote in the report that he had presently had "chills and congestion of lungs."

In his November 2010 hearing testimony, the Veteran stated that he remembered out processing, and being given a fluoroscope or x-ray, receiving dental treatment at a VA hospital, and having "some kind of a medical exam" at the Methodist Hospital on Broadway in Louisville, Kentucky, or at Fort Knox, or at VA hospital.  

With regard to having an examination at Fort Knox, the Board notes that the claims file includes the Veteran's STRs, to include an October 1969 separation examination report from Fort Knox which notes that the laboratory findings for a chest -x-ray were "none".  

With regard to a VA facility, the claims file includes a VA request for Louisville VA Medical Center (VAMC) records from October 1969 to December 1969, when the Veteran indicated that he may have been treated, and the VAMC response that no records were available.  However, the Board notes that the claims file includes a January 1970 Louisville VA hospital record for dental treatment.  Thus, if the Veteran received dental treatment in January 1970, it is possible that he was also seen then for a medical examination.  VA should attempt to obtain January and February 1970 records, if any, from the VAMC in Louisville, Kentucky.  

With regard to the Methodist Hospital, the Veteran has indicated that the Methodist Hospital on Broadway is no longer there.  However, the Board notes that the hospital may have been acquired by another facility, such as Norton Healthcare.  VA should attempt to obtain 1969 and 1970 records, if any, from Norton Healthcare. 

With regard to other locations for possible records, the Veteran had National Guard service from October 1969 to January 1970.  Thus, it is possible that the Kentucky National Guard maintains pertinent record.  VA should attempt to obtain the Veteran's records, if any. 

Finally, the Board notes that the records reflect that the Veteran has reported that he used a CPAP machine in 1997.  The Veteran has indicated that he cannot remember the name of the doctor; however, records from 1997 which discuss the use of a CPAP machine may be pertinent to his claim for service connection for a respiratory disability.  Thus, VA should attempt to obtain them if the Veteran can provide a name and address. 

As there are indications in the Veteran's STRs that he had complaints while on active duty, he has been diagnosed with both an allergic and respiratory condition, and he is competent to state that he has had the same symptoms in service, he should be afforded a VA examination.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all providers (VA and private) from whom he has received respiratory and/or allergy testing and/or treatment from 1969 to present, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified, to include a.) Norton Healthcare in Louisville Kentucky in 1969 and 1970 (then known as Methodist Hospital), and b.) the provider of a CPAP machine in 1997.

After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include all VA records, to include from the Louisville VAMC from January and February 1970.

2.  Contact the Adjutant General of the Kentucky National Guard and attempt to obtain and associate with the claims file, all records, if any, for the Veteran.  

3.  Schedule the Veteran for appropriate VA examination for a respiratory disability and allergies.  The examiner should opine as to whether it is as likely as not (50 percent or greater) that the Veteran has a current respiratory and/or allergic disability causally related to active service.  The examiner should consider the entire claims file, to include: a.) the STRs; b.) the Veteran's history of smoking; and c.) the Veteran's diagnoses of sinusitis and history of allergic rhinitis (e.g. January 2010 private record by Dr. Fletcher).
 
All appropriate testing should be performed.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

4.  Thereafter, readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit sought is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and afford them an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. WISHARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




